Filed by Petrosearch Energy Corporation pursuant to Rule 425 under the Securities Act of 1933, as amended, and deemed filed pursuant to Rule 14a-12 under the Securities Exchange Act of 1934, as amended Subject Company:Petrosearch Energy Corporation Commission File No.333-158659 As filed with the Securities and Exchange Commission on June 25, 2009. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 14D-9 SOLICITATION/RECOMMENDATION STATEMENT UNDER SECTION 14(d)(4) OF THE SECURITIES EXCHANGE ACT OF 1934 PETROSEARCH ENERGY CORPORATION (Name of Subject Company) PETROSEARCH ENERGY CORPORATION (Name of Person(s) Filing Statement) Common Stock, Par Value $0.001 per share (Title of Class of Securities) 71675Y100 (CUSIP Number of Class of Securities) Richard D. Dole Chairman, President and Chief Executive Officer 675 Bering Drive, Suite 200
